Citation Nr: 1040474	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Regional Office in St. Petersburg, Florida

THE ISSUE

Whether the appellant's claimed medical expenses for the period 
extending from January 1, 2003, to December 31, 2003, were timely 
filed for the purpose of receiving an adjustment to nonservice-
connected pension benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant service in the United States Air Force from 
February 1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 decision of the Department of 
Veterans Affairs (VA) Philadelphia VA Pension Center (RO) in 
Philadelphia, Pennsylvania.  However, the appellant resides 
within the jurisdiction of the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  On December 30, 2004, the appellant filed a claim seeking an 
increase in his special monthly pension benefits for the year 
2003 based upon higher than anticipated medical expenses during 
that year.

2.  The appellant's claim was not received at to the RO until 
January 7, 2005.  


CONCLUSION OF LAW

The appellant's claim for an increase in special monthly pension 
benefits for the year 2003 based upon higher than anticipated 
medical expenses during that year was not timely filed.  38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.660(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) that 
the Veterans Claims Assistance Act of 2000 (VCAA), is not 
applicable to claims involving statutory interpretation.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  Consequently, the provisions of the 
VCAA, as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With respect 
to the notice provisions, the Board observes that a statement of 
the case and various notice letters have notified the appellant 
of any type of evidence needed to show that his claim was timely 
filed.

Improved pension is a benefit payable by VA to service members of 
a period or periods of war because of nonservice-connected 
disability.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2010).  Basic entitlement exists if (i) the service 
member served in the active military, naval or air service for 90 
days or more during a period of war; (ii) is permanently and 
totally disabled from nonservice-connected disability not due to 
his or her own willful misconduct; and (iii) meets the net worth 
requirements under 38 C.F.R. § 3.274, and does not have an annual 
income in excess of the Maximum Annual Pension Rate (MAPR) 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 
38 C.F.R. § 3.3(a).

The provisions of 38 U.S.C.A. § 1502 were amended, effective in 
September 2001, to provide that VA will consider a service member 
to be permanently and totally disabled if he or she is a patient 
in a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 
(Dec. 27, 2001); 38 C.F.R. § 3.114.  The appellant is considered 
permanently disabled as he is in receipt of Social Security 
disability.

Eligibility for nonservice-connected pension also requires that 
the service member meet the net worth requirements under 38 
C.F.R. § 3.274 and that he not have an annual income in excess of 
the applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which received 
unless specifically excluded under 38 C.F.R. § 3.272.  See 38 
C.F.R. § 3.271(a).  Under certain circumstances, some monetary 
amounts, including unreimbursed medical expenses, will be 
excluded from countable income for the purpose of determining 
entitlement to improved pension.  38 C.F.R. § 3.272(g).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement to 
receive the rate of the benefit being paid, and such notice must 
be provided when the recipient acquires knowledge that his or her 
income or other circumstances which would affect his or her 
entitlement to receive, or the rate of, the benefit being paid.  
38 C.F.R. § 3.660(a)(1).  Pursuant to 38 C.F.R. § 3.660(b)(1), 
where pension payments were made at a lower rate because of 
anticipated income, pension compensation may be increased in 
accordance with the facts found but not earlier that the 
beginning of the appropriate 12-month annualization period if 
satisfactory evidence is received with the same or next calendar 
year.

In April 1992, the St. Petersburg RO received from the appellant 
a VA Form 21-526, Veteran's Application for Compensation or 
Pension, which asked that nonservice-connected pension benefits 
be awarded to him.  Shortly thereafter, a VA medical examination 
was accomplished that determined that the appellant was 
completely paralyzed from the shoulders on down.  Those results 
along with additional information concerning the appellant's 
income were forwarded to the RO which, in turn, issued a rating 
action in June 1992.  In that action, the RO granted a special 
monthly pension on account of need of regular aid and attendance 
by reason of paraplegia with loss of anal and bladder sphincter 
control.  

The claims folder indicates that over the years, the appellant 
had submitted an accounting of his unreimbursed medical expenses 
to the VA.  This accounting was provided for the purpose of 
determining whether the appellant could be assigned a higher 
pension amount in accordance with 38 C.F.R. § 3.660(b)(1).  The 
record further shows that the accountings were usually provided 
to the VA prior to the end of the following calendar year.  

On December 30, 2004, the appellant posted a VA Form 21-8416, 
Medical Expense Report, with receipts.  The form and the receipts 
were sent to the VA.  On that form, the appellant requested that 
the unreimbursed medical expenses be used to determine whether he 
could reduce his countable income and thus receive a higher 
special monthly pension.  Included on the form were expenses paid 
for medical treatment received in 2002, 2003, and 2004.  The form 
and the receipts were ultimately received by the VA on January 7, 
2005.  The Board would note that prior to the appellant's 
submission of his form and receipts, the appellant did not 
request an extension of the time limits to submit the appropriate 
documents.  

Upon reviewing the information provided to it, the VA made the 
following determination in a letter issued in March 2005:

You submitted your calendar year 2002, 2003 
and 2004 medical expenses.  However, VA 
could only use your 2004 medical expenses 
to process this claim.  The deadline to 
submit 2002 medical expenses was December 
31, 2003.  The deadline to submit 2003 
medical expenses was December 31, 2004.  
Unfortunately, these expenses were not 
timely filed and could not be processed.

The appellant was notified of the March 2005 action and he has 
appealed to the Board.  He, through his accredited 
representative, has argued that the information was mailed, via 
the US Postal Service, to the VA office handling this matter.  He 
avers that since the form and receipts were in the possession of 
federal employees, they were constructively received by the VA.  

When the filing rules require that any written document be filed 
within a specified period of time, a response postmarked prior to 
expiration of the applicable time limit may be accepted as having 
been timely filed.  See Rios v. Nicholson, 490 F. 3d. 928 (Fed. 
Cir. 2007) and Savitz v. Peake, 519 F. 3d 1312 (Fed. Cir. 2008).  
The Board would note that that these cases discussed the receipt 
of evidence with respect to an appeal; neither case discussed the 
receipt of information needed by the RO in order to process a 
nonappealed claim.  "Date of receipt" means the date on which a 
claim, information or evidence was received in the VA, except as 
to specific provision for claims or evidence received in the 
State Department or in the Social Security Administration or 
Department of Defense as to initial claims filed at or prior to 
separation.  38 C.F.R. § 3.1(r).  .In the event that the postmark 
is not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the VA.  In 
calculating this five-day period, Saturdays, Sundays and legal 
holidays will be excluded.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.305(a).  The ultimate burden of showing jurisdiction in an 
appellant's benefits case rests with the appellant.  Butler v. 
Principi, 244 F.3d 1337, 1340 (2001).

In computing the time limit for any action required of a 
claimant, including the filing of claims or evidence requested by 
VA, the first day of the specified period will be excluded and 
the last day included.  This rule is applicable in cases in which 
the time limit expires on a workday.  Where the time limit would 
expire on a Saturday, Sunday, or holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
3.110(a).  "The first day of the specified period" referred to 
in 38 C.F.R. § 3.110(a) shall be the date of mailing of 
notification to the claimant of the action required and the time 
limit therefor.  The date of the letter of notification shall be 
considered the date of mailing for purposes of computing time 
limits.  38 C.F.R. § 3.110(b).  In computing the time limit for 
filing a written document, the first day of the specified period 
will be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the next 
succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.305(b).

Time limits within which claimants are required to act to perfect 
a claim or challenge an adverse VA decision may be extended for 
good cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the claimant 
must be taken concurrent with or prior to the filing of a request 
for extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during the 
original time period and could not have been taken sooner than it 
was.  Denials of time limit extensions are separately appealable 
issues.  38 C.F.R. § 3.109(b).

In this instance, the record clearly shows that the appellant 
mailed the requisite form and the receipts to the VA on December 
30, 2004.  The Board knows this because a copy of the US Post 
Office receipt is of record and that copy clearly shows that the 
information was mailed on December 30, 2004.  Even if the claims 
folder did not have a copy of the postmark, application of 38 
C.F.R. § 3.110, and subtracting holidays, Saturdays, and Sundays 
from the days to be counted, the day that would be found to be 
the date of mailing would be December 30, 2004.  

The RO has indicated that the annualization period for which the 
appellant submitted the additional medical expenses was from 
January 1 through December 31, 2003, and in order for the 
expenses to be considered her report must have been received by 
the VA no later than December 31, 2004.  It was indicated that 
the appellant's medical expense report had not been received by 
the VA until January 7, 2005, and had therefore not been timely 
submitted.  The Board agrees with the assessment by the RO.  In 
this regard, it should be noted that the expiration date did fall 
on a holiday and there would be a basis for the time period for 
extension of the time period to submit the report.  However, the 
extension would only be to the first business day after the 
holiday and, in this case, after the weekend.  Hence, the 
extension date would be Monday, January 3, 2005.  

It should also be commented that the regulation referred to by 
the appellant's representative in support of his claim, 38 C.F.R. 
§ 20.305, which permits a presumption of receipt five days prior 
to the date of receipt entered by the VA for determining the 
timely receipt of documents in the absence of a postmark, applies 
to documents filed in conjunction with an appeal or with the 
Board of Veterans' Appeals and would not be applicable in the 
appellant's case.  Accordingly, under the circumstances, it 
follows that the January 2005 report of additional unreimbursed 
medical expenses paid during 2003 was not timely submitted and 
may not be used to reduce the appellant's countable income for 
purposes of increasing his award of special monthly pension for 
that year.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.23, 3.272, 3.660.

The Board has carefully reviewed the entire record in this case; 
however, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.  The appellant's claim is denied.  


ORDER

The appellant's claimed medical expenses for the year 2003 for 
purposes of receiving an adjustment to special monthly pension 
benefits were not timely filed, and, as such, the appeal is 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


